Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 06/25/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claim 8 has been canceled, Claims 18 and 19 have been newly added and Claims 1-7 and 9-19 are currently pending and being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    456
    582
    media_image1.png
    Greyscale

Claims 1-3, 5, 6, 9-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seabrooks (USPN 2,096,597) in view of Pryor (USPAP 2011/0284704).
In reference to independent claim 1, Seabrooks teaches a rotary machine (entirety of fig 1 and 2 except for the tank) for mixing, pumping or agitating a fluid (title specifically discloses the machine as a mixer) comprising: an impeller (2, fig 1) configured to act on the fluid (inside 1); a drive unit (20) configured to rotate the impeller around a rotation axis (middle of 3), a drive shaft (3 and the shaft of the motor 20) connecting the impeller (2) with the drive unit (20); a mounting flange (6) configured to fasten the rotary machine (20) to a wall of a vessel (1), a housing part (outer housing of 20) disposed around the drive shaft (3 and the shaft of the motor 20) and including a connecting part (the bottom of 20 that contacts 16), the connecting part having a first side (top portion of component that links 20 to 16, see annotated fig 2 above) connected to the housing part and a second side (the side touching 16), the second side being opposite the first side and being substantially planar (the portion that contacts 16 is planar and opposite the “first side”); and a support structure (16 and 17) configured to support the rotary machine, the support structure comprising at least one leg (17), each of the at least one leg extending in a vertical plane (17 extends down in a vertical plane) from a first end (top of 17) along a longitudinal axis to a second end (bottom of 17), each of the at least one leg (17) comprising an outer member (outer portion of 17 that fits around 170) and an inner member (170) coaxially arranged in the outer member (17).
Seabrooks does not teach each of the at least one leg comprising a mounting plate at the first end of a respective leg, the inner member slidingly movable relative to the outer member for adjusting the length of the respective leg, each of the at least one leg comprising a mounting plate at the first end of a respective leg, the mounting plate being substantially planar and configured to detachably mount to the second side of the connecting part of the housing part to fixedly mount the respective leg to a housing part of the rotary machine.
Pryor, a similar weight bearing structure, teaches a mounting plate (102c) at the first end of a respective leg (102c is at the end of the leg, fig 1a), the inner member (102a, fig 1a) slidingly movable relative to the outer member (102b) for adjusting the length of the respective leg (para 0041 specifically discloses “retaining system 102a could adjust the relative lengths of distal leg portion 102a and proximate leg 102b using being substantially planar  (102c is planar, fig 1a) and configured to detachably mount to the second side of the connecting part of the housing part to fixedly mount the respective leg to a housing part (para 0031 specifically discloses “Mounting plate 102c could aid in securing or otherwise retaining proximate leg portion 102b to a surface of, for example, a table, desk, furniture item, countertop, board, other suitable item or surface, or any combination thereof”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the mixer of Seabrooks with the support structure of Pryor  to “provide a safe, extendible leg assembly and retaining system capable of withstanding considerable weight and pressure” para 0003; Pryor.

In reference to independent claim 12, Seabrooks teaches a device that can be used with a method of mounting a rotary machine (entirety of fig 1 and 2 except for the tank) for mixing, pumping or agitating a fluid to a wall of a vessel (1, fig 1; title specifically discloses the machine as a mixer)) comprising, fastening a mounting flange (6) of the rotary machine to the wall (wall of 1) of the vessel (1); and fixedly mounting at least one leg (17) of a support structure (17 and the side wall of 1) to a connecting part (the bottom of 20 that contacts 16) of a housing part (outer housing of 20) of the rotary machine (20), the connecting part having a first side  (top portion of component that links 20 to 16, see annotated fig 2 above)  connected to the housing part and a second side (the side touching 16), the second side being opposite the first side and being substantially planar (the portion that contacts 16 is planar and opposite the “first side”), including extending the at least one leg (17) by moving an inner member (170) of the at least one leg (17) relative to a coaxially arranged outer member (outer portion of 17 that fits around the stub 170, when they are assembled 170 is moved into 17) of the at least one leg (7) along a longitudinal axis of the at least one leg (71) until a base plate (bottom of 17) of the leg contacts a foundation (ground beneath 17). 
Seabrooks does not teach a mounting plate, the mounting plate being substantially planar and capable of being detached from the second side of the connecting part of the housing, and fixing the inner member to the outer member of the at least one leg.
Pryor, a similar weight bearing structure, teaches
a mounting plate (102c, fig 1a), the mounting plate (102c) being substantially planar (102c is planar, fig 1a) and capable of being detached from the second side of the connecting part of the housing (para 0031 specifically discloses “Mounting plate 102c could aid in securing or otherwise retaining proximate leg portion 102b to a surface of, for example, a table, desk, furniture item, countertop, board, other suitable item or surface, or any combination thereof”) and fixing the inner member (102a) to the outer member (102b) of the at least one leg (the two are fixed together with collars 104 and 106, fig 1a) including extending the at least one leg by moving an inner member (102a) of the at least one leg relative to a coaxially arranged outer member (102b) of the at least one leg along a longitudinal axis of the at least one leg (para 0041 specifically discloses “retaining system 102a could adjust the relative lengths of distal 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the mixer of Seabrooks with the support structure of Pryor  to “provide a safe, extendible leg assembly and retaining system capable of withstanding considerable weight and pressure” para 0003; Pryor.
To be clear the leg of Pryor replaces the leg shaft of 17 and the mounting lug 170 of Seabrooks, the “foot” of the leg of Seabrooks is kept.


In reference to dependent claim 2, Seabrooks in view of Pryor teaches a rotary machine in accordance with claim 1, Seabrooks further discloses a base plate (bottom portion of 17) at the second end (bottom of 17) of the respective leg (17) configured to connect the leg to a foundation or the ground (17 is connected to the ground thru gravity).
In reference to dependent claim 3,
In reference to dependent claim 5, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 1, Pryor further discloses a leg wherein the outer member (102b) and the inner member (102a) have rectangular cross sections, in a section perpendicular to the longitudinal axis of the at least one respective leg (para 0024 specifically discloses “It should be understood that distal leg portion 102a and proximate leg portion 102b could include any suitably shaped structure including, for example, an elongated and generally hollow structure having a cross-section similar to a circle, oval, square” a square is a form of rectangle).
In reference to dependent claim 6, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 5, Pryor further discloses a leg wherein the outer member (102b) has four side faces and two different and abutting side faces each include at least one pre-drilled hole (para 0024 specifically discloses “It should be understood that distal leg portion 102a and proximate leg portion 102b could include any suitably shaped structure including, for example, an elongated and generally hollow structure having a cross-section similar to a circle, oval, square; para 0046 goes onto disclose “It should be understood that bores 112 and 114 could be any suitably shaped, sized, or configured hole or hole-like structure”, although not specifically disclosed examiner takes the position that 114 is thru both sides of 102b since the hole can “suitable shaped, sized”, meeting the claim language).
In reference to dependent claim 9, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 1, Pryor further discloses the mounting plate (102c) is mountable to the connecting part (bottom portion of 20 of Seabrooks, Seabrooks clearly shows bolts in fig 2) by means of screws (para 0032 specifically screw, nail, clasp, or otherwise secure or retain mounting plate to the surface”).
In reference to dependent claim 10, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 1, Seabrooks further disclose a machine wherein the rotary machine is an agitator configured to mix or agitate a fluid (the title clearly discloses the rotary machine as a mixer).
In reference to dependent claim 11, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 10, Seabrooks further disclose a machine wherein the agitator is configured to be horizontally mounted to a wall (fig 2 shows the mixer mounted horizontally to the tank 1). 
In reference to dependent claim 13, Seabrooks in view of Pryor teaches the method in accordance with claim 12, Pryor further discloses a leg structure wherein fixing the inner member (102a) to the outer member (102b) of the at least one leg comprises selecting one of a plurality of pre-drilled holes (para 0045 specifically discloses “Bores 112 and 114 could be used to install the set screw described above according to one embodiment of the present disclosure”) in the outer member (102b), using the selected hole for generating a perforation extending through an entirety of the at least one leg (para 0046 goes onto disclose “It should be understood that bores 112 and 114 could be any suitably shaped, sized, or configured hole or hole-like structure”), inserting a securing element (the disclosed set screw) into the perforation for fixing the inner member (102a) to the outer member (102b).
In reference to dependent claim 15, Seabrooks in view of Pryor teaches the method in accordance with claim 12, Seabrooks further discloses a machine wherein 
In reference to dependent claim 16, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 5, Pryor further discloses a leg wherein the outer member and the inner member have square cross sections (para 0024 specifically discloses “It should be understood that distal leg portion 102a and proximate leg portion 102b could include any suitably shaped structure including, for example, an elongated and generally hollow structure having a cross-section similar to a circle, oval, square).
In reference to dependent claim 18, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 1, Seabrooks further discloses a pump wherein the first side of the connecting part includes a first side part and a second side part (see annotated figure above), the first side part abuts the housing part and has a contour that matches an outer contour of the housing part (the first side abuts against the circular housing, the shading at the top and bottom signify that 20 is circular, the first side of the connecting part matches it since the vertical face between the bolts blends into the sided of the circular housing), and the second side part extends tangentially from the outer contour of the housing part (the second side extend tangentially from the bottom of the circular housing).
In reference to dependent claim 19, Seabrooks in view of Pryor teaches the method in accordance with claim 12, Seabrooks further discloses a pump wherein the first side of the connecting part includes a first side part and a second side part (see annotated figure above), the first side part abuts the housing part and has a contour that matches an outer contour of the housing part (the first side abuts against the circular .



Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seabrooks (USPN 2,096,597) in view of Pryor (USPAP 2011/0284704) further in view of Cooke (USPAN 5,954,156).
In reference to dependent claim 4, Seabrooks in view of Pryor teaches the rotary machine in accordance with claim 2, however
Seabrooks and Pryor do not teach a structure wherein a plane in which the mounting plate extends and the longitudinal axis of the leg include a mounting angle that is different from 90 degrees for each leg.
Cooke, a similar weight bearing structure, teaches a structure wherein a plane in which the mounting plate (side plates of upper leg 28a) extends and the longitudinal axis of the leg include a mounting angle that is different from 90 degrees for each leg (Cooke discloses a set of legs whose angle is different than 90 degrees, fig 1).
 It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the mixer of Seabrooks in view of Pryor with the leg number and leg angle of Cooke to create a support structure that is “light 
To be clear the modification is made by modifying the housing 16 of Seabrooks so that one leg is added to each side like in Cooke and is at the appropriate angle.

In reference to dependent claim 7, Seabrooks in view of Pryor and Cooke teaches the rotary machine in accordance with claim 4, Cooke further discloses a structure wherein the at least one leg includes two legs (71), however
Seabrooks, Pryor, and Cooke are silent to the mounting angle for each leg is between 60° and 85°.
However Cooke does specifically disclose in col 6, 13-22 that “At lower heights, a smaller angle between the upper sections 28 of the legs is acceptable, the first section 52 is telescoped farther into the second section 54 of the brace 50 so that the length of the brace 50 may be shortened.  When the height of the saw horse 10 is raised by sliding the bottom sections 30 of the legs down and fastening the legs with the pins 38, it is desirable to increase the angle between the upper sections 28 in order to create a longer base between the feet 40 at each support 26 to provide more stability.” This paragraph shows that Cooke recognizes the angle of the legs as a result effective variable effecting the stability of the machine.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be 
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the angle of the legs taught by Seabrooks in view of Cooke because the angle were recognized as a result-effective variable achieving a particular level of stability and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the angle of the legs to achieve a desired level of stability.

In reference to dependent claim 14, Seabrooks in view of Cooke teaches the method in accordance with claim 12, however
Seabrooks and Pryor do not teach a structure wherein the at least one leg includes exactly two legs for supporting the rotary machine.
Cooke, a similar weight bearing structure, teaches a structure wherein the at least one leg includes exactly two legs (the two legs that form one side 26, fig 1) for supporting the structure (20 and 21, fig 1). 
 It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the mixer of Seabrooks in view of Pryor with the leg number and leg angle of Cooke to create a support structure that is “light 

In reference to dependent claim 17, Seabrooks in view of Pryor and Cooke teaches the rotary machine in accordance with claim 7, however 
Seabrooks, Pryor, and Cooke are silent to the mounting angle for each leg is between 70° and 80°.
However Cooke does specifically disclose in col 6, 13-22 that “At lower heights, a smaller angle between the upper sections 28 of the legs is acceptable, the first section 52 is telescoped farther into the second section 54 of the brace 50 so that the length of the brace 50 may be shortened.  When the height of the saw horse 10 is raised by sliding the bottom sections 30 of the legs down and fastening the legs with the pins 38, it is desirable to increase the angle between the upper sections 28 in order to create a longer base between the feet 40 at each support 26 to provide more stability.” This paragraph shows that Cooke recognizes the angle of the legs as a result effective variable effecting the stability of the machine.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges .


Response to Arguments
In reference to applicant’s argument that “the cited art simply fails to disclose a connecting part having a first side connected to the housing part and a second side, the second side being opposite the first side and being substantially planar, with the second side capable of having a substantially planar mounting plate detachably mount thereto” examiner respectfully disagrees. Seabrooks clearly discloses in fig 2 a portion of 20 that can be considered a connecting part, see the rejection above.
In reference to applicant’s argument that “the bottom 16 is not a connecting part having a first side connected to the housing part and a second side, the second side being opposite the first side and being substantially planar, with the second side capable of having a substantially planar mounting plate detachably mount thereto, as now required by independent claim 1 of this application” examiner agrees, see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746